UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                           02 Cr. 1237

          -versus-                            ORDER

ANGELO CAPALBO,

               Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Counsel for the parties shall appear telephonically for a

resentencing consistent with United States v. Davis, 139 S. Ct.

2319 (2019), on May 6, 2020 at 10:00 a.m., by calling (888) 363-

4734, access code: 4645450.     The Probation Office shall prepare

an expedited supplemental pre-sentencing report for Mr. Capalbo.



SO ORDERED.


Dated:   March 30, 2020
         New York, New York


                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior U.S. District Judge
